 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ANDREW R. ORTIZ and RENE ORTIZ,                     No. 2:18-cv-02396-KJM-AC
12                        Plaintiffs,
13            v.                                          ORDER
14    CLIENT SERVICES, INC.,
15                        Defendant.
16

17          The court is in receipt of plaintiffs’ motion for a hearing. ECF No. 23. This case was

18   removed from state court with plaintiffs proceeding pro se, and was accordingly referred to the

19   undersigned pursuant to Local Rule 302(c)(21). ECF No. 1. Following a hearing on February 20,

20   2019, which plaintiffs attended in person, the undersigned issued findings and recommendations

21   that the complaint be dismissed with leave to amend. ECF No. 20. On April 23, 2019, the

22   District Judge assigned to this case issued an order adopting the findings and recommendations in

23   full, and granting plaintiffs 30 days to amend the complaint. ECF No. 22. That deadline has now

24   passed, and plaintiffs have not filed the anticipated amended complaint.

25          Instead, on May 17, 2019, plaintiffs filed a “Motion for a Hearing for the Plaintiffs to

26   Comply with the Courts Rules of Civil Procedure” (sic). ECF No. 23. This motion is difficult to

27   follow, but it seems to reiterate plaintiffs’ erroneous belief that they do not need to articulate facts

28   to support their claims and that defendant has violated the law by removing this case to federal
                                                         1
 1   court. Id. at 2-4. The undersigned has previously informed plaintiffs that neither proposition is
 2   correct, and has cautioned plaintiffs against relying on these theories in any amended complaint.
 3   ECF No. 20 at 5. Plaintiffs do not explain the need for another hearing at this time, and no
 4   motion is pending. Accordingly, the request will be denied. If plaintiffs wish to proceed with
 5   this action, they must file an amended complaint as previously instructed.
 6          Good cause appearing, IT IS HEREBY ORDERED that:
 7              1. Plaintiffs’ motion for a hearing (ECF No. 23) is DENIED; and
 8              2. Plaintiffs shall show cause, in writing, within 14 days, why their failure to file an
 9                  amended complaint should not result in a recommendation that this case be
10                  dismissed for failure to prosecute. The filing of an amended complaint within this
11                  timeframe will serve as cause and will discharge this order. If plaintiffs fail to
12                  respond, the court will recommend dismissal of the case pursuant to Local Civil
13                  Rule 110.
14   DATED: May 28, 2019
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
